DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom et al. (EP 2950283, provided in the IDS) in view of Naccache et al. (US Pub 2009/0224872).

(i) a database for storing at least an allocation of a first subset of the lockable storage spaces to a first user and a second subset of the lockable storage spaces to a second user (via a control unit provided with door identifying information of the doors related to the products of a certain user and user identifying information of the user the products are to be delivered; see paragraph [0007]); 
(ii) an access controller configured for granting or denying access to the lockable storage spaces by:
 (a) identifying the first user and the second user based on first and second credentials, respectively (via identifying users identifying information and/or password; see paragraph [0014]), 
(b) identifying the first subset from the database based on the identity of the first user, and the second subset from the database based on the identity of the second user (via identifying the boxes based on the user’s identity; see paragraph [0008]), 
(c) determining, for the first user, a first access sequence of lockable storage spaces within the first subset, and for the second user, a second access sequence of lockable storage spaces within the second subset (see paragraph [0009], “…the locking of the doors may be configured to be released in a certain sequence so that the locking of the first door is configured to be released first and the locking of the second door is configured to be released only after said first door is opened and closed. By this the customer can be guided to a certain route, such as logistically the shortest route. The 
 (e) sequentially unlocking, for each of the first user and second user, each lockable storage space of the first and second subsets according to the first and second access sequences, respectively (see paragraph [0009], “the locking of the doors may be configured to be released in a certain sequence so that the locking of the first door is configured to be released first and the locking of the second door is configured to be released only after said first door is opened and closed”); and 
(iii) guidance means configured to contemporaneously guide the first user along the first access sequence and the second user along the second access sequence (see paragraph [0022], “The control unit 106 advantageously controls the order of the doors to be opened and guides the user for the correct door for example by flashing said LED (signaling device) of the interface. Thus, when the LED flashed button is pressed (manipulated) the actual locking of the door is opened, where after the products can be taken away of said box. It is to be noted that the control unit may control plurality of boxes 101 of different customers at the same time by using different colours or other indication methods of said interface 109 for different customers”).  
With regards to limitations of determining access sequences in dependence on a likelihood of an access conflict with the first user and determining at least one delay period for at least one of the first access sequence and the second access sequence if the likelihood of the access conflict remains above a predetermined threshold (in order 
In order to further support that determining a delay period if the likelihood of the access conflict exist is known in the art, Naccache discloses an access control system wherien in order to control congestion (access conflict) an access control device receives an access request, estimation a waiting period based on the number of users who are who have already passed through the control means and who are still waiting in the space and/or service (see paragraphs [0012], [0013] and [0017]) and that technique will inherently prevent overcrowding.
From the teaching of Naccache it would have been obvious to one having ordinary skill in the art at the time the invention was filed to introduce a delay period in allowing access as taught by Naccache in order to limit and control congestion phenomena to a space (see paragraph [0018]).
As of claims 2 and 12, combination of Nordstrom and Naccache discloses determining the likelihood of an access conflict comprises, for each allocated lockable storage space of at least one of the first and second subsets: determining a likelihood of a neighboring lockable storage space of the other subset being unlocked generally contemporaneously to the allocated lockable storage space (Naccache discloses the access control device can delay the opening of the access barrier 4 whereby the user does not immediately access the space or service concerned (even when the user's 
As of claim 3, combination of Nordstrom and Naccache discloses the neighboring lockable storage space comprises a lockable storage space of the other subset within a predetermined distance of the allocated lockable storage space (Naccache discloses the access control device can delay the opening of the access barrier 4 whereby the user does not immediately access the space or service concerned (even when the user's access ticket is valid). This may be the case, in particular, when a critical situation (congestion or overload) is detected inside the secure space 10. So based on that if two users are about to access adjacent lockers or lockers at a particular distance (that will be based on the system need) the system can add delay to one of the user in order to prevent congestion as indicated by Naccache; see paragraph [0049]).
As of claim 4, Nordstrom discloses that the plurality of lockable storage spaces are arranged in a plurality of columns, and the neighboring lockable storage space comprises a lockable storage space of the other subset within a same column as the allocated lockable storage space (via delivery boxes 101; see fig. 1).  
As of claim 5, Nordstrom discloses that the access controller is configured to determine the second access sequence to minimize the likelihood of an access conflict (see paragraph [0011], “The boxes for the next customer may be opened either when 
As of claim 6, Nordstrom discloses that the access controller is configured to determine successive portions of the second access sequence after the guidance means has guided the second user to at least one locker, and at least one portion of the second access sequence is determined in dependence on the likelihood of an access conflict with the first user (see paragraph [0011], “The boxes for the next customer may be opened either when the first customer opens his last box or after the last box is closed again, that will inherently minimize the likelihood of an access conflict. Naccache further discloses an access control system wherien in order to control congestion (access conflict) an access control device receives an access request, estimation a waiting period based on the number of users who are who have already passed through the control means and who are still waiting in the space and/or service (see paragraphs [0012], [0013] and [0017]) and that technique will inherently prevent overcrowding).  
As of claim 7, wherein the access controller is configured to, as the first or second user is guided, rearrange the remaining first or second access sequence to minimize the likelihood of an access conflict (Nordstrom discloses that the system guides the customer a certain route, such as logistically the shortest route, for picking-up the products ordered, so that guidance will be given to each customer. Naccache further discloses that a second user is guided to minimize the likelihood of an access conflict; see paragraph [0054]). 
As of claim 8, Nordstrom discloses that the guidance means comprises at least one output device for communicating the first and second access sequence to the first 
As of claim 9, Nordstrom discloses that the at least one output device comprises at least one of: a display screen, a speaker, earphones, a printer, a voice output communication aid, a navigation system, a scanner station, a personal communications device, an access control console, a path projection system, a customer information display 4818-4545-4797Preliminary Amendment Docket No. 006593-02784US (68388) Page 5 of 8 panel, a lights-based system, a path projection system, a head-mounted system, a virtual assistant, and/or a locker number display system (via display, LED or sound output; see paragraph [0022]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom et al. (EP 2950283) in view of Naccache et al. (US Pub 2009/0224872) and further in view of Gokcebay et al. (US Pub 2020/0349796).
As of claim 10, Nordstrom discloses all the limitations of the claimed invention as mentioned in claim 8 above, however it does not explicitly disclose the at least one access control console comprises two or more access control consoles, at least two of the access control consoles communicating the first and second access sequence respectively.  
Gokcebay discloses a locker bank comprising two or more access control consoles (via kiosk 20; see fig. 1; also see paragraph [0032]).
From the teaching of Gokcebay it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683